Title: Honoré Julien to Thomas Jefferson, 11 September 1818
From: Julien, Honoré
To: Jefferson, Thomas


          
            Monsieur
             Washington Septembre 11th 1818
          
          je vous Ecrit ce peu de Lignes que je Desire qui Vous trouve en Bonne Santé …. ainsi que La famille de Mr et Mdm Randolph.—
          vous Récevré par Le Courié une Boite Contenant un fromage Suisse ordinairement on Le mange Rápée Sur des tartines de Beur—il-i-à des Lentille Si vous jugé apropos de Les Semer Ce Doit Etre a La fin de mars ou au Commencement Davril La nouvelle Lune—Dans une tere pauvre et Legere Si vous voulé quell produise dans de Bonne tere il ne produise pas. il i a aussi des pois D’espagne—que jait Recolté moi mesme. il faut qui Soit Semé dans de Bonne tere—
          
            je vous Desire La continuation dune parfaite Santé—et Suis—avec Respect et Consideration.—Votre obeissant Serviteur
            honoré julien
          
          
          Editors’ Translation
          
            
              Sir
               Washington September 11th 1818
            
            I write these few lines, which I hope will find you in good health …. as well as Mr. and Mrs. Randolph’s family.—
            You will receive by mail a box containing a Swiss cheese. It is usually eaten grated on buttered slices of bread. There are some lentils. If you think it proper to plant them, you must do so at the end of March or beginning of April, at the new moon, in poor and light soil, if you want them to be productive. In good soil they will not. There are also some Spanish peas that I picked myself. They must be planted in good soil—
            
              I wish you the continuation of perfect health and am, with respect and consideration, your obedient servant
              honoré julien
            
          
        